Appellant was charged with willfully maiming, wounding and cruelly and unmercifully beating a cow, and upon the trial was fined in the sum of one dollar; hence this appeal. The Assistant Attorney-General moves to dismiss the appeal, because the record does not contain a notice of appeal. We find, in the judgment overruling the motion for a new trial, that appellant did give notice of appeal to this court in the following language: "Whereupon the defendant, Olin Conoley, in open court, gave notice of appeal herein to the Court of Criminal Appeals of the State of Texas, which said notice is here now entered of record." The motion of the Assistant Attorney-General to dismiss the appeal on this ground is overruled. There are no bills of exceptions in the record, nor is there any statement of facts to be found in the transcript. The first ground of the motion for a new trial is based upon the refusal of the court to "quash the information for the reason set forth in defendant's plea and motion filed herein." The record does not contain any motion to quash. We are therefore not advised as to the grounds of said motion. The information on its face sufficiently charges the offense of "willfully wounding, maiming, and cruelly and unmercifully beating a cow." The second ground of the motion alleges error on the part of the court in refusing to permit defendant to exhibit to the jury a stick, which was said to be the one used by the defendant in beating the cow. There was no bill of exceptions reserved to this action of the court, if in fact it occurred. The evidence, as stated before, is not before us, and we presume the judgment was supported by the testimony, and it is accordingly affirmed.
Affirmed. *Page 511